Title: John Vaughan to Thomas Jefferson, 24 March 1815
From: Vaughan, John
To: Jefferson, Thomas


          Dr sir  Philad. March 24. 1815
          I have Seen Mr Girard—who will lodge the necessary directions with Mess Perregaux & Lafitte Banquiers at Paris to supply to the exp extent of 500$ as Called Upon by Your Agent for purchases.—When therefore you Send your orders to me send therewith your Directions to your purchasing agent to call on these Gentlemen for funds as wanted, & write a letter to Perregaux & Lafitte to furnish the money on the Call of the Agent—If Michaux is the Person he will call for 50  or 100$ & when that is laid out a further sum, & furnish you an exact acco. of Expenditures—When it becomes convenient You can furnish the funds, & I will then see Mr Girard & either pay him or remit to his Bankers as he may choose—Send Duplicates or I will have duplicates made of the list here, the letters had better be your own—or even triplicates which I shall carefully forward—Exchange on France is about 1$ for 5 fs  on England 3 p % below par, So that Treasury notes which are at 3 p % would purchase a Sterling Bill at Par—Any purchases to be made here I shall chearfully attend to—Your directions must be particular as to Editions &c We are rather bare of good English Editions, but if I have your list you Shall be speedily informed—Any purchases here may be made on a Credit to suit your Convenience altho’ abatemt in price is the result of Cash—
          I shall most chearfully either here or thro’ the medium of my friends in Europe do every thing in my power to assist you in your object I have a Brother William Vaughan, who will be equally desirous of being made Serviceable
          
          M Alex Everitt who goes Secy with D Eustis is here, he is Brother to the Minister at Boston lately appointed Greek Prof at Cambridge  this la gentleman A. E. was with M Adams 18 ms at Petersburg; he will do us Credit abroad M Correa Well, desires respects & is ann anxiously waiting the Settling of the troubled Waters in Europe, in order to adjourn to Paris—We shall miss him much
          I remain with respect Your friend & sertJn Vaughan
        